Citation Nr: 0838052	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  96-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for vertigo and/or 
dizziness with nausea, claimed as the result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to November 
1992.  He served in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) via remand from the United States Court of Appeals 
for Veterans Claims (Court).  This matter originally came 
before the Board on appeal from a February 1996 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, that decision denied the claim on appeal.  
The case was subsequently transferred to the RO in Buffalo, 
New York. 

On appeal, the Board remanded the case to the RO for further 
development in September 2003 and again in November 2005.  In 
a May 2006 rating decision, the RO granted service connection 
for chronic fatigue and muscle weakness (both claimed as the 
result of an undiagnosed illness), allergic rhinitis, 
bronchial asthma, and allergic conjunctivitis.  Thus claims 
regarding these disabilities are no longer before the Board 
on appeal. 

In a November 2006 decision, the Board denied the veteran's 
claim for service connection for vertigo and/or dizziness 
with nausea, claimed as the result of an undiagnosed illness.  
The veteran then appealed that decision to the Court.  

While the appeal was pending at the Court, in June 2008 the 
Court issued an order granting a joint motion of the 
appellant and Secretary of VA (the parties).  Pursuant to the 
joint motion, the Court remanded the case to the Board for 
compliance with the instructions in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran claims entitlement to service connection for 
vertigo and/or dizziness with nausea, claimed as the result 
of an undiagnosed illness.  As explained above, the Court has 
remanded the case to the Board for compliance with the 
instructions of the joint motion of the parties.  In the 
joint motion, the parties agreed that in its November 2006 
decision, the Board failed to provide adequate reasons and 
bases for the denial of the veteran's claim.  Specifically, 
the parties agreed that the Board did not consider the facts 
in light of McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007).  

On this point, the existence of a current disability is the 
threshold requirement of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes).  Generally, to be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  
Under McClain, the Gilpin requirement that there be a current 
disability is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim"  McClain, supra.  

In the parties' joint motion, they agreed that though the 
Board had decided there was no current objective indication 
of vertigo and/or dizziness, the Board decision discussion of 
medical evidence indicated there were current objective 
indications of vertigo and/or dizziness.  The parties 
concluded that the Board did not fully consider the evidence 
supporting a finding that there were manifestations during 
the pendency of the claim.   

The veteran served in Southwest Asia from January to May 
1991.  As such, his claim is entitled to consideration under 
rules providing that service-connected disability 
compensation may be paid for undiagnosed illness to a 
claimant who is "a Persian Gulf veteran".  38 C.F.R. § 3.317.  
In addition, requirements for entitlement under these rules 
include that the claimant: 

(1) "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
such as those listed in paragraph (b) of [38 C.F.R. § 
3.317]"; 

(2) which "became manifest either during active 
military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 
31, 2006"; and 

(4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  

38 C.F.R. § 3.317(a), (b).

As noted earlier, in a May 2006 rating decision, the RO 
granted service connection for chronic fatigue and muscle 
weakness, both on the basis that they were the result of an 
undiagnosed illness.  As reflected in the May 2005 
supplemental statement of the case, the RO has denied the 
appealed claim now before the Board on the basis that 
evidence showed that the claimed vertigo and/or dizziness 
with nausea were not considered to be due to an undiagnosed 
illness, and were considered to be an emotional overlay of 
the veteran's anxiety disorder.  

The RO based this decision on findings in an April 2005 VA 
general examination report, in which there is an impression 
of "there is emotional overlay here.  He claims...some smell 
allergies"; however, that examiner did not specifically 
attribute to that impression the claimed symptoms of vertigo 
and/or dizziness with nausea; nor otherwise attribute these 
symptoms as being manifestations of a diagnosed illness.  It 
is therefore not clear from this report whether these claimed 
symptoms of vertigo and/or dizziness with nausea are 
attributable to a known diagnosis as indicated by the RO in 
its determination. 
 
Notably, in the report of an earlier VA examination, a 
psychiatric evaluation conducted in November 1997, the 
veteran reported that he was very sensitive to chemical and 
gas fumes, and particularly from petroleum, which causes 
dizziness and nausea (sick to his stomach, ready to throw 
up).  He reported that he therefore avoided all fumes when he 
can.  The mental status examination section of that report 
shows that the examiner noted that the veteran could not 
stand any industrial or mechanical fumes from petroleum, and 
avoids these by all means.  The examiner concluded the 
examination report with a diagnosis of adjustment disorder 
with mixed anxiety and depressed mood with features of 
specific phobia to petroleum fumes.  

Here again, there is a suggestion that the veteran's claimed 
symptoms of vertigo and/or dizziness with nausea may be 
associated with a known psychiatric condition.  But, whereas 
there is an opinion linking the known diagnosis of adjustment 
disorder with mixed anxiety and depressed mood, with features 
of specific phobia to petroleum fumes, there are no opinions 
or medical evidence otherwise to explicitly link that 
diagnosis to the claimed symptoms of vertigo and/or dizziness 
with nausea.  The Board may only grant the claim for service 
connection in this case-as separate from the service-
connected psychiatric disability-if the claimed vertigo 
and/or dizziness with nausea cannot be attributed to any 
known clinical diagnosis.  Therefore, an opinion on this 
matter is needed before the Board can decide the merits of 
the claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA or private 
treatment records not on file pertaining 
to the veteran's vertigo and/or dizziness 
with nausea.

2.  Schedule the veteran for an 
examination by a neuropsychiatric 
specialist or other appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent probability 
or greater that the veteran has a present 
disability manifested by chronic vertigo 
and/or dizziness with nausea.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed.  The examiner should include in 
the examination report the rationale for 
any opinion expressed.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should identify all 
demonstrated symptom manifestations 
claimed, and to the extent possible, 
provide an opinion as to etiology of any 
such manifestations.  The examiner should 
indicate whether any chronic vertigo 
and/or dizziness with nausea can or cannot 
be attributed to a known diagnosis, to 
include a psychiatric disorder, including 
a diagnosis of adjustment disorder with 
mixed anxiety and depressed mood with 
features of specific phobia to petroleum 
fumes.   

The examiner should reconcile any opinion 
provided, with any private medical 
opinions of record relating present 
symptoms to Persian Gulf service.  The 
examiner also should comment on findings 
and conclusions in reports of an April 
2005 VA general examination, and a 
November 1997 VA psychiatric examination.  
Specifically, the examiner should comment 
on whether any symptoms of vertigo and/or 
dizziness with nausea, are attributable to 
the "emotional overlay" of the veteran's 
anxiety disorder or "adjustment disorder 
with mixed anxiety and depressed mood with 
features of specific phobia to petroleum 
fumes" noted in the impression and 
diagnosis of these reports.

3.  Then, following any additional 
development deemed appropriate by the 
AMC/RO, readjudicate the claim under 
review, to include consideration of the 
facts in light of McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007).  If a benefit 
sought is not granted, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

